Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 05/25/2021 for application number 17/330, 247. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 05/12/20222 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.11,016,784 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1 – 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior arts [cited by applicant in IDS] are (i) Fu et al., US 20160110183 ----teaches a system and method for distributed computing systems including converting a standard specification of software package into custom specification for software deployment tool that deploys the software package, parsing source files and corresponding configuration files to determine configuration parameters and custom values, write determined parameters into a custom template and updating the custom specification with the determined custom values for configuration parameters and information associated with the custom template, (ii) Baset et al., US 20180095739 – teaches a system and method of securely deployment of application in a cloud computing platform (iii) Feinleib et al, US 20060047798 --- teaches a system and method for automated capture, editing, replicating and deployment of server configuration. 
The independent claims 1, and 11 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest recording, in a replicated log, data change commands corresponding to a configuration file; receiving a data change command from another host computer; replicating the data change command in response to a consensus being established among the host computer and other host computers; and transmitting the data change command to the other host computers as described in claimed invention. Dependent claims 2- 10 and 12 – 20 are directly or indirectly depend upon the allowed independent claims, therefore are allowed too.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN C PATEL/Primary Examiner, Art Unit 2186